 

RELEASE AND COVENANT NOT TO SUE

 

THIS RELEASE AND COVENANT NOT TO SUE (this “Release”) is made as of July 15,
2014, by Honeywood, LLC, a California limited liability company and the other
Members from time to time party to the Merger Agreement as defined below (each a
“Releasor” and together the “Releasors”), in favor of Tauriga Sciences, Inc., a
Florida corporation (“Tauriga”) and Doc Greene’s Acquisition Sub, LLC, a
California limited liability company (“Acquisition Sub” and together with the
Tauriga, the “Releasees”). The Releasors and Releasees are collectively referred
to as “Parties” and each a “Party”.

 

RECITALS

 

WHEREAS, the Parties are parties to that certain Agreement and Plan of Merger,
dated as of as of March 10, 2014, as amended.

 

WHEREAS, Daniel Kosmal, Ramona Rubin and Elie Green are each members and
officers of Honeywood, LLC.

 

WHEREAS, pursuant to Section 4.2(h) of the Merger Agreement, the Releasors are
required to enter into this Release as a condition to the consummation of the
transactions set forth in the Merger Agreement.

 

WHEREAS, capitalized terms used herein without definition shall have the
respective meanings set forth in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, the Releasors hereby covenant and agree as
follows:

 

RELEASE

 

1. General Release. Each of the Releasors, for itself and its legal
representatives, members, managers, employees, successors, assigns and each and
every individual, entity or other person having any right or claim through,
under or by reason of its relationship with the Releasor, does hereby
irrevocably and unconditionally: (A) release, remise, acquit, and forever
discharge: (i) the Releasees and each of their respective managers, directors,
officers, shareholders, members, employees, agents and representatives, and (ii)
the respective estates, legal and personal representatives, executors,
administrators, heirs, successors and assigns of the Persons referred to in the
preceding clause (A)(i) (with the Persons referred to in the preceding clauses
(A)(i) and (ii) being collectively included within the definition of the
“Releasees”) of and from any and all claims, demands, actions, causes of action,
suits, costs, debts, damages, losses, compensation, contracts, agreements,
controversies, penalties, setoff or similar rights and other liabilities and
obligations of any kind or nature whatsoever, which such Releasor has or has
ever had against or with respect to any of the Releasees, other than the rights
set forth in the Merger Agreement (collectively, the “Claims”), and (B) waive,
release, settle and disclaim any rights or other interest it may have with
respect to the Claims, from the beginning of time to and including the date of
this Release.

 



 

 

 

2. Complete Release. Notwithstanding any other provision of this Release to the
contrary, each Releasor hereby acknowledges and agrees that this Release is
intended to include in its effect, without limitation, all Claims that are
subject to Section 1 of this Release of any kind or nature whatsoever which have
arisen, known and unknown, contingent or otherwise, including without limitation
those of which the Releasor knows or does not know, should have known, had
reason to know or suspects to exist in such Releasor’s favor at the time of
execution hereof, and that this Release will be effective as a bar to all Claims
released by this Release.

 

3. Covenant Not To Sue. Each Releasor, for itself and its legal representatives,
members, managers, shareholders, directors, officers, employees, successors,
assigns and each and every Person having any right or claim through, under or by
reason of its relationship with such Releasor, does hereby covenant not to
initiate, continue or maintain any Proceeding against any Releasee before any
court, Governmental Entity or other forum by reason of any Claims released by
this Release. If any court, Governmental Entity or other forum assumes
jurisdiction over any Claim against any Releasee released by this Release, then
such Releasor will promptly direct such court, Governmental Entity or forum to
withdraw from or dismiss the matter with prejudice. If such Releasor violates
this Release by initiating any Proceeding against any Releasee before any court,
Governmental Entity or other forum by reason of any Claims released by this
Release, then such Releasor will pay all Costs (including attorney’s fees and
Costs) incurred by such Released Party in defending against such Proceeding.

 

4. Binding Effect. This Release shall be binding upon each Releasor and its
respective successors, heirs, personal representatives and assigns and shall be
enforceable and inure to the benefit of the Releasees and their respective
successors, heirs, personal representatives, and assigns. After the date of this
Release, such Releasor may discover facts different from or in addition to those
now known or believed to be true regarding the subject matter of this Release,
but this Release will remain in full force and effect, notwithstanding the
existence of any different or additional facts.

 

5. No Rule of Construction. The Parties acknowledge that each Party has been
represented by counsel and all Parties have read and negotiated the language
used in this Release. The Parties agree that, because all Parties participated
in negotiating and drafting this Release, no rule of construction shall apply to
this Release which construes ambiguous language in favor of or against any Party
by reason of that Party’s role in drafting this Release.

 

6. Governing Law. This Release shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware without regard to
principles of conflicts of laws.

 

7. Counterparts; Signatures; Section Headings. This Release may be executed by
the Parties in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument. A facsimile signature shall bind the
signatory in the same way that an original signature would bind the signatory.
The headings of each section, subsection or other subdivision of this Agreement
are for reference only and shall not limit or control the meaning thereof.

 



 

 

 

8. Submission to Jurisdiction. All actions or proceedings arising in connection
with this Release shall be tried and litigated exclusively in Chancery Court of
the State of Delaware. The aforementioned choice of venue is intended by the
Parties to be mandatory and not permissive in nature, thereby precluding the
possibility of litigation between the Parties with respect to or arising out of
this Release. Each Party hereby waives: (i) any right it may have to assert the
doctrine of forum non conveniens or similar doctrine or to object to venue with
respect to any proceeding brought in accordance with this paragraph, and
(ii) the right each may have to a trial by jury. Each Party stipulates that the
Chancery Court of the State of Delaware shall have in personam jurisdiction over
each of them for the purpose of litigating any such dispute, controversy or
proceeding. Each Party hereby authorizes and accepts service of process
sufficient for personal jurisdiction in any action against it as contemplated by
this paragraph by registered or certified mail, return receipt requested,
postage prepaid, to its address for the giving of notices as set forth in this
Release. Nothing herein shall affect the right of any party to serve process in
any other manner permitted by law.

 

9. Notices. All notices, consents, directions, approvals, instructions, requests
and other communications required or permitted by the terms of this Release
shall be in writing, and shall be sent to the applicable Party at the following
addresses or facsimile numbers, as applicable:

 

If to any Releasee:

 

c/o Tauriga Sciences, Inc.

39 Old Ridgebury Road, Suite C4

Danbury, CT 06180

Attn: Seth M. Shaw

Telephone: (514) 840-3697

Fax: (514) 221-3336

 

With a copy to:

 

Nixon Peabody LLP

437 Madison Avenue

New York, New York 10014

Attn: Theodore J. Ghorra, Esq.

Telephone: (212) 940-3072

Fax: (855) 856-7298

 

If to any Releasor:

 

c/o Honeywood, LLC

1999 Harrison Street

Suite 1800

Oakland CA 94707

Attn: Daniel Kosmal

 



 

 

 

With a copy to:

 

Buchalter Nemer, PC

1000 Wilshire Boulevard

Suite 1500

Los Angeles, CA 90017

Attn: Jeremy Weitz, Esq. and Tanya Viner, Esq.

Tel: (213) 891-0700

Fax: (213) 630-5793

 

or to such other address or facsimile number as any Party may have furnished to
each other Party in writing in accordance herewith. All notices, consents,
directions, approvals, instructions, requests and other communications hereunder
shall be sent and effective as follows: (i) on the business day delivered, when
delivered personally, (ii) five (5) business days after mailing if mailed by
registered or certified mail, return receipt requested (postage prepaid),
(iii) on the next business day if sent by a nationally recognized overnight
express courier service with all costs prepaid and provided evidence of delivery
is available, or (iv) on the business day of a facsimile transmission if
received on a business day before 5:00 p.m., local time, or on the next business
day if received after that time, in each case provided that an automatic machine
confirmation indicating the time of receipt is generated.

 

10. Severability. Any provision of this Release that is invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Release invalid, illegal or
unenforceable in any other jurisdiction.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned Releasor has executed this Release as of the
date first above written.

 

RELEASOR: HONEYWOOD, LLC         By:

/s/ Daniel Kosmal

  Name: Daniel Kosmal    Title: President         /s/ Daniel Kosmal  

Daniel Kosmal

          /s/ Elie Green   Elie Green           /s/ Ramona Rubin  

Ramona Rubin

 

 

[Signature page to Release and Covenant Not to Sue]

 

 

 

 

RELEASEE: TAURIGA SCIENCES, INC.         By:

/s/ Stella M. Sung

  Name: Stella Sung, Ph.D   Title: CEO/President         DOC GREEN’S ACQUISITION
SUB, LLC         By:

/s/ Stella M. Sung

  Name: Stella Sung, Ph.D   Title:

President and CEO of Tauriga Sciences, Inc., sole member

 

 

 

 

